Citation Nr: 1533204	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, to include actinic and seborrheic keratosis due to sun exposure while in service.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to September 1971 and active duty for training from March 1979 to August 1979.  He also had additional service with the National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was remanded by the Board in February 2014 and August 2014 for further development.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Waco, Texas in October 2013.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  

FINDING OF FACT

In June 2015, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeals for hearing loss and a skin disorder.



CONCLUSION OF LAW

The criteria for withdrawal of all pending appeals by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Board remanded the issues noted above in August 2014.  In November 2014, the Veteran cancelled his VA examinations which had been requested as a result of the August 2014 remand directives.  In January 2015, VA contacted the Veteran by telephone to verify his reasons for refusing the examinations.  At that time, the Veteran stated that he was rated at 100 percent and wished to withdraw his claims.  He then stated that he was going to speak with his service representative first and would contact VA later that week.  Then, in May 2015, the Veteran's service representative submitted a waiver form, requesting that the file be returned to the Board for adjudication.  However, in a June 2015 Report of General Information, it was indicated that the Veteran notified VA he wished to withdraw his pending appeal.  Although the VA employee directed the Veteran to submit a written notice of withdrawal, and to date, VA has not received such a form, the Board finds that the Veteran's statement requesting that his pending appeal be withdrawn, which was memorialized in writing contemporaneously at the time of the call, is sufficient to withdraw the Veteran's claims.  Hence, with regard to the issues of entitlement to service connection for bilateral hearing loss and a skin disorder, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


